UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K/A CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): September 21, 2007 (July 10, 2007) SONICWALL, INC. (Exact name of registrant as specified in its charter) California (State or Other Jurisdiction of Incorporation) 000-27723 (Commission File Number) 77-0270079 (I.R.S. Employer Identification Number) 1143 Borregas Avenue Sunnyvale, California 94089 (408)745-9600 (Address, including zip code and telephone number, of principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communication pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item9.01 Financial Statements and Exhibits SIGNATURES EXHIBIT INDEX EXHIBIT 23.1 EXHIBIT 99.1 EXHIBIT 99.2 EXHIBIT 99.3 Explanatory Note This Form 8-K/A is filed as an amendment to the Current Report on Form 8-K filed by SonicWALL, Inc. on July 12, 2007 to include the financial information required under Item9.01. Item9.01 Financial Statements and Exhibits (a) Financial Statements of Business Acquired The Audited Consolidated Financial Statements of Aventail Corporation as of December31, 2006 is filed as Exhibit99.1 and the Unaudited Condensed Consolidated Financial Statements of Aventail Corporation as of June 30, 2007 is filed as Exhibit 99.2 to this amendment. (b) Pro Forma Financial Information The Unaudited Pro Forma Combined CondensedConsolidated Financial Information is filed as Exhibit99.3 to this amendment. (d) Exhibits Exhibit Number Description 23.1 Consent of Independent Registered Public Accounting Firm 99.1 Audited Consolidated Financial Statements of Aventail Corporation for the year ended December 31, 2006 99.2 Unaudited Condensed Consolidated Financial Statements of Aventail Corporation for the period from January 1, 2007 to June 30, 2007 99.3 Unaudited Pro Forma Combined Condensed Consolidated Financial Information SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sonicwall, Inc Dated: September 21, 2007 By: /s/ Robert D. Selvi Robert D. Selvi Chief Financial Officer EXHIBIT INDEX Exhibit Number Description 23.1 Consent of Independent Registered Public Accounting Firm 99.1 Audited Consolidated Financial Statements of Aventail Corporation for the year ended December 31, 2006 99.2 Unaudited Condensed Consolidated Financial Statements of Aventail Corporation for the period from January 1, 2007 to June 30, 2007 99.3 Unaudited Pro Forma Combined Condensed Consolidated Financial Information
